Case 1:18-cv-00558-MSK Document 40-1 Filed 08/19/19 USDC Colorado Page 1 of 2




                       EXHIBIT 1
       Case 1:18-cv-00558-MSK Document 40-1 Filed 08/19/19 USDC Colorado Page 2 of 2



Andrea Santarsiere

From:                                 Mock, Jasand (USACO) <Jasand.Mock@usdoj.gov>
Sent:                                 Friday, May 10, 2019 9:14 AM
To:                                   Andrea Santarsiere
Cc:                                   stuart.wilcox5@gmail.com; lfriend@humanesociety.org
Subject:                              Center for Biological Diversity v. Walsh, 18-cv-00558-MSK (D. Colo)
Attachments:                          WildEarth Guardians v Conner.pdf


Andrea,

I’m following up on the voicemail I left you yesterday. I wanted to give you a heads-up about two things in regard to
Center for Biological Diversity v. Walsh, 18-cv-00558-MSK (D. Colo):

    1. I will shortly be filing a notice of supplement authority concerning the Tenth Circuit’s recent decision in
       WildEarth Guardians v. Conner, 920 F.3d 1245 (10th Cir. 2019). A copy of the decision is attached. Among other
       things, Conner pertains to the issue of assessing the adequacy of an agency’s NEPA compliance by asking
       whether the agency’s method of analyzing environmental effects had a rational basis and took into
       consideration the relevant factors. Id. at 1257, 1260-61 (regarding “baseline data”); see also Petitioners’
       Opening Brief on the Merits (ECF No. 28) at 9-10, 16-23; Respondents’ Response (ECF No. 31) at 10, 14-15, 24;
       Petitioners’ Reply Brief on the Merits (ECF No. 32) at 2-3.

    2. FWS has approved an amendment to CPW's Neonate Mule Deer Study in the Piceance Basin grant. CPW is
       extending the grant period to 03-31-2020 and adding $111,577.74 to the budget ($83,683.30
       Federal/$27,894.44 State).

Also, in regard to your voicemail message to Judge Krieger’s chambers this past Wednesday: going forward, would you
please include me on any calls you make to the court concerning this case?

Thank you,
Jasand Mock
Assistant United States Attorney
United States Attorney’s Office | District of Colorado
1801 California Street, Suite 1600
Denver, CO 80202
Phone: (303) 454-0282
Email: jasand.mock@usdoj.gov




                                                                1
